DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 8 and 22, with the species of GN146 in the reply filed on June 6, 2022 is acknowledged.
Claims 1 – 20 and 22 – 23 are pending; claims 2, 9 – 20, 22 and 23 are withdrawn from consideration as being drawn to non elected subject matter.  Claims 1 and 3 – 8 have been considered on the merits insofar as they read on the elected species, GN146.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 11 and 29, 2020; February 16, September 27 and December 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and its dependents are drawn to a pharmaceutical composition comprising “fragments” and “variants” of a lysin polypeptide that have at least 80% sequence identity to that polypeptide and lytic activity. These claims are considered genus claims that encompass a wide array of molecules. The specification fails to set forth a representative number of examples in order to reasonably verify possession of such a potentially enormous number of fragments, variants or molecules. This is based on the lack of guidance regarding the active “fragment” or “variant”, which amino acids may be substituted, added or deleted within the identified sequence (e.g., variants); and the substantial variation due to numerous options and combinations of options that are permitted within the claimed genus.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all molecules that might result as a fragment or variation of the instant polypeptide. The possible variations and fragments are limitless with potentially millions of types of molecules let alone any variant or fragment thereof.  
The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by them.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  
The specification lacks sufficient variety of species of fragments and variants to reflect this variance in the genus since the specification does not provide any examples of such a genus.  For example, the specification does not disclose a correlation between the necessary structure of the polypeptide and the claimed functions of lytic activity and effects on gram negative bacteria. Specifically, which amino acids must be maintained as compared to which may be substituted (variant) or eliminated (fragment). While describing an ability or activity of a polypeptide sequence might generically describe that protein’s function, this does not describe the molecule itself.  For example, the specification fails to identify critical amino acids or subsequences within the GN146 (identified as SEQ ID 4, by applicant in the reply filed 06.06.2022, page 2) polypeptide that must be retained in order to maintain the claimed functional activity. Please note that the claimed genus is highly variable as each sequence has a unique structure and the functional characteristic of “having lytic activity” is insufficient to describe the genus. Moreover, the specification fails to describe the common structure attributes that identify the members of the claimed genus. Accordingly, the specification fails to provide adequate written description for the genus of “fragments” and “variants” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  
Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these fragments and variants, the specification does not describe the claimed genus 	in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these fragments and variants at the time of filing of the present application.  
Thus, the written description requirement has not been satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are drawn to a pharmaceutical composition however are rendered vague and indefinite for reciting “and having at least 80% sequence identity with say lysin polypeptide” because it is unclear what the phrase intends to further qualify.  For example, it is unclear whether the phrase is drawn to a variant, a fragment, any of the recited polypeptides, or each of these options. 
Claim 1 and its dependents are further indefinite for reciting “having at least 80% sequence identify” since no sequence is identified in the claim. Moreover, the phrase lacks sufficient antecedent basis as it is unclear what sequence is required to match identity.
Claim 5 is rendered indefinite for reciting “a lysin polypeptide of claim 1” since as claim 1 is drawn to a pharmaceutical composition and not a lysin polypeptide.
Claim 5 is further indefinite for reciting “a complementary sequence of said polynucleotide” since there are multiple recitations of a polynucleotide.
Claim 6 is rendered indefinite for reciting “polypeptide according to claim 1” since as claim 1 is drawn to a pharmaceutical composition and not a lysin polypeptide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 – 8 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Schuch et al. (WO 2017/049233 A2, cited on IDS filed 06.22.2020, FPD #1, referenced by US 10744189).  
Regarding claim 1, Schuch teaches pharmaceutical compositions comprising isolated lysin polypeptides with an amino acid sequence having 80 – 95% identity to SEQ ID 3, or fragments thereof, wherein the polypeptide or fragment has lysin activity, inhibits growth/reduces population/kills Pseudomonas aeruginosa (a gram negative bacteria); and a pharmaceutical carrier (col.2 line 20-30).  Please note the disclosed SEQ ID 3 differs from the claimed GN 146 (SEQ ID 4) by only 2 amino acids (Table 3).
SEQ ID 4 (GN146) of the instant application:
MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQA ERMLSNDIQRFEPELDRLAKVPLNQNQWDALMSFVYNLGAANLASSTLLD LLNKGDYQGAADQFPHWVNAGGKRLDGLVKRRAAERALFLEPLS
SEQ ID 3 (GN4) of Schuch:
MRTSQRGIDLIKSFEGLRLSAYQDSVGVWTIGYGTTRGVTRYMTITVEQA ERMLSNDIQRFEPELDRLAKVPLNQNQWDALMSFVYNLGAANLASSTLLK LLNKGDYQGAADQFPRWVNAGGKRLDGLVKRRAAERALFLEPLS
Regarding claim 3, Schuch teaches the pharmaceutical compositions in the forms of a solution, suspension, emulsion, inhalable powder, aerosol, and spray (col.2 line 35-37).
Regarding claim 4, the pharmaceutical compositions may further include antibiotics suitable for treating gram negative bacterial infections (col.2 line 37-40).
Regarding claims 5 and 7 – 8, vectors are disclosed comprising the polypeptides comprising nucleic acids that encode for the lysin polypeptide or a complementary sequences thereof, and exhibits the claimed activity (col.2 line 41-51); their inclusion in a host cell (col.21 line 64 – col.22 line 23); and wherein the nucleic acid is a cDNA sequence (col.2 line 63-64).
Regarding claim 6, recombinant expression vectors are disclosed comprising nucleic acids encoding the lysin polypeptide which are operatively linked to a heterologous promoter and exhibit the claimed activity (col.2 line 52-63).
The reference anticipates the claimed subject matter.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699